UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-QSB xQuarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 o Transition report under Section 13 or 15(d) of the Exchange Act For the transaction period from to Commission file number 333-62216 HEALTH DISCOVERY CORPORATION Georgia 74-3002154 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2 East Bryan Street, Suite #601 Savannah, Georgia 31401 (Address of principal executive offices) 912-443-1987 (Issuer's telephone number, including area code) (Former name, former address and former fiscal year, if changed since the last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 169,007,206 shares of common stock, no par value, were issued and outstanding as of November 12, 2007. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheet 1 Statements of Operations 2 Statements of Cash Flows 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis Of Financial Condition and Results of Operation 10 Item 3. Controls and Procedures 17 PART II OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 21 ii HEALTH DISCOVERY CORPORATION Balance Sheet (unaudited) Assets September 30, 2007 Current Assets Cash $ 2,082,199 Accounts Receivable 187,500 Prepaid Expenses and Other Assets 92,626 Total Current Assets 2,362,325 Equipment, Less Accumulated Depreciation of $20,773 9,225 Other Assets Accounts Receivable – Long Term 112,500 Patents, Less Accumulated Amortization of $877,294 3,108,500 Investments 5,000 Total Assets $ 5,597,550 Liabilities and Stockholders’ Equity Current Liabilities Accounts Payable – Trade $ 158,797 Accrued Liabilities 246,006 Deferred Revenue 98,819 Total Current Liabilities 503,622 Deferred Revenue – Long Term 433,281 Accrued Interest Payable 6,028 Convertible Note Payable 49,351 Total Liabilities 992,282 Commitments Stockholders’ Equity Series A Preferred Stock, Convertible, Stated Value of $0.08 per Share, 7,437,184 Shares Authorized, Issued and Outstanding 594,975 Common Stock, No Par Value, 300,000,000 Shares Authorized 169,007,206 Shares Issued and Outstanding 15,300,625 Accumulated Deficit (11,290,332 ) Total Stockholders’ Equity 4,605,268 Total Liabilities and Stockholders' Equity $ 5,597,550 See accompanying notes to financial statements. 1 HEALTH DISCOVERY CORPORATION Statements of Operations (unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September30, September 30, September 30, September 30, 2007 2006 2007 2006 Revenues: Licensing $ 17,343 $ 20,833 $ 39,010 $ 195,833 Cost of Revenues: Internal Development 7,500 9,480 18,900 19,134 Gross Profit 9,843 11,353 20,110 176,699 Operating Expenses: Amortization 65,680 65,680 197,040 197,039 Professional and Consulting Fees 304,352 178,681 796,661 925,946 Compensation 218,396 51,587 540,106 611,609 Other General and Administrative Expenses 128,729 111,859 362,464 447,274 Total Operating Expenses 717,157 407,807 1,896,271 2,181,868 Loss From Operations (707,314 ) (396,454 ) (1,876,161 ) (2,005,169 ) Other Income (Expense) Interest Income 4,926 3,946 14,902 11,945 Litigation Settlement (42,000 ) - (42,000 ) - Gains on Restructuring of Accounts Payable - 20,318 44,594 97,864 Interest Expense (81,395 ) (79,698 ) (285,509 ) (120,550 ) Total Other Income (Expense) (118,469 ) (55,434 ) (268,013 ) (10,741 ) Net Loss $ (825,783 ) $ (451,888 ) $ (2,144,174 ) $ (2,015,910 ) Weighted Average Outstanding Shares 129,865,585 116,220,884 121,832,264 115,746,384 Loss Per Share $ (.01 ) $ (.00 ) $ (.02 ) $ (.02 ) See accompanying notes to financial statements. 2 HEALTH DISCOVERY CORPORATION Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2007 and 2006 Nine Months Nine Month Ended Ended September 30, 2007 September 30,2006 Cash Flows From Operating Activities Net Loss $ (2,144,174 ) $ (2,015,910 ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Stock Issued in Settlement of Litigation 32,000 - Stock-based Compensation 158,187 250,037 Services Exchanged for Warrants 226,669 380,548 Services Exchanged for Common Stock - 61,917 Interest Expense Exchanged for Warrants - 55,400 Issuance of Warrants 33,756 - Accretion of Debt Discount 192,361 - Gains on Restructuring of Accounts Payable (44,594 ) (97,864 ) Depreciation and Amortization 203,556 202,308 Refund of Deposit 25,759 - Increase in Accounts Receivable (280,000 ) (20,000 ) Increase in Deferred Revenue 430,989 9,167 Increase in Prepaid Expenses and Other Assets (8,198 ) (31,058 ) Decrease in Accounts Payable – Trade (34,538 ) (83,336 ) Increase in Accrued Liabilities 185,518 288,036 Net Cash Used by Operating Activities (1,022,709 ) (1,000,755 ) Cash Flows From Investing Activities: Purchase of Equipment (998 ) (502 ) Investment in Joint Venture (5,000 ) - Net Cash Used by Investing Activities (5,998 ) (502 ) Cash Flows From Financing Activities: Repayment of Notes Payable - (26,780 ) Proceeds from Sales of Common Stock, Net of Fees 2,436,540 126,400 Proceeds from Borrowing - 1,000,000 Net Cash Provided by Financing Activities 2,436,540 1,099,620 Net Increase in Cash 1,407,833 98,363 Cash, at Beginning of Period 674,366 719,167 Cash, at End of Period $ 2,082,199 $ 817,530 Stock-Based Investing and Financing Transactions: Common Stock, Series A Preferred Stock, and Warrants Issued in Settlement Of Promissory Notes $ 1,893,774 $ - Warrants Issued in Restructuring of Accounts Payable $ - $ 55,454 Supplemental disclosures of cash flow information: Cash Paid for Interest $ 3,167 $ 2,764 See accompanying notes to financial statements. 3 HEALTH DISCOVERY CORPORATION Notes to Financial Statements Note A - BASIS OF PRESENTATION Health Discovery Corporation (the “Company”) is a biotechnology-oriented company that has acquired certain patents and has patent pending applications for certain machine learning tools used for diagnostic and drug discovery.The Company licenses the use of its patent protected technology and utilizes such technology internally to develop diagnostic tests, drug monitoring tests and drug targets for therapeutic use, and sells or licenses such discoveries to diagnostic or pharmaceutical companies worldwide. The accounting principles followed by the Company and the methods of applying these principles conform with accounting principles generally accepted in the United States of America (GAAP).In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ significantly from those estimates. The interim financial statements included in this report are unaudited but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the interim periods presented.All such adjustments are of a normal recurring nature.The results of operations for the period ended September 30, 2007 are not necessarily indicative of the results of a full year’s operations and should be read in conjunction with the financial statements and footnotes included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006. Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109, (“FIN 48”).FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This pronouncement is effective for fiscal years beginning after December 15, 2006.We adopted FIN 48 effective January 1, 2007.This adoption has not had a material impact on our financial statements. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements, (“Statement No. 157”).This statement provides a single definition of fair value, a framework for measuring fair value, and expanded disclosures concerning fair value.Previously, different definitions of fair value were contained in various accounting pronouncements creating inconsistencies in measurement and disclosures.This pronouncement is effective for fiscal years beginning after November 15, 2007.We do not expect the adoption of Statement No. 157 to have a material impact on our financial position, results of operations, or cash flows. Note B – REVENUE RECOGNITION Revenue is generated through the sale or license of patented technology and processes and from services provided through development agreements.These arrangements are controlled by contracts that dictate responsibilities and payment terms.The Company recognizes revenues as they are earned over the duration of a license agreement or upon the sale of any owned patent once all contractual obligations have been fulfilled.Revenue is earned under development agreements in the period the services are performed. Effective July 1, 2007, the Company entered into a patent license and settlement agreement with Ciphergen Biosystems, Inc. (“Ciphergen”) in connection with the pending litigation styled Health Discovery Corporation v. Ciphergen Biosystems, Inc. Case No. 07-00285-CRB before the United States District Court for the Northern District of California.The agreement provides Ciphergen a license to use certain patents.In consideration for entering into the Agreement, Ciphergen agreed to pay the Company $600,000 over a two-year period.The revenue associated with this settlement was recorded net of $130,000 in contingently payable attorney fees as deferred revenue in the amount of $470,000 and will be recognized over the sixteen year remaining life of the subject patents.Deferred revenue represents the unearned portion of payments received in advance for licensing agreements.The Company had total unearned revenue of $532,100 as of September 30, 2007.Unearned revenue of $98,819 is recorded as current and $433,281 is classified as long-term. 4 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note C - NET LOSS PER SHARE Basic Earnings Per Share (“EPS”) includes no dilution and is computed by dividing income or loss available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution of securities that could share in the earnings or losses of the entity.Due to the net loss in all periods presented, the calculation of diluted per share amounts would create an anti-dilutive result and therefore is not presented. Note D - STOCK-BASED EXPENSE Stock-based expense included in our net loss for the three months and nine months ended September 30, 2007 consisted of $180,858 and $450,612 respectively in compensatory warrants and options for professional consulting services, compensation, and settlement of litigation.Stock-based expense included in our net loss for the three months and nine months ended September 30, 2006 consisted of $186,884 and $772,775 respectively. As of September 30, 2007, there was approximately $528,558 of unrecognized cost related to stock option and warrant grants.The cost is to be recognized over the remaining vesting periods that average approximately 4 years.No options have been granted in 2007. The Company granted 2,000,000 options during the second quarter of 2006.The fair value of each option granted in 2006 was $0.11 and was estimated on the date of grant using the Black-Scholes pricing model with the following assumptions: dividend yield at 0%, risk-free interest rate of 5.00%, an expected life of 10 years, and volatility of 133%.Expected option lives and volatilities used in the fair valuation calculations are based on historical data of the Company and the related expense is recognized on a straight-line basis over the vesting period. The following schedule summarizes stock option activity for the nine months ended September 30, 2007 and the twelve months ended December 31, 2006: Option Shares Weighted Average Exercise Price Outstanding, January 1, 2006 2,500,000 $ 0.08 Granted 2,000,000 0.11 Exercised (600,000 ) 0.01 Forfeited (400,000 ) 0.10 Outstanding, December 31, 2006 3,500,000 $ 0.11 Granted - - Exercised - - Forfeited - - Outstanding, September 30, 2007 3,500,000 $ 0.11 The weighted average remaining life of the outstanding options at September 30, 2007 is 8.25 years. There were 2,625,000 options exercisable at September 30, 2007.The exercisable options have a weighted average exercise price of $0.11 and a weighted average remaining life of 8.25 years. 5 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note D - STOCK-BASED EXPENSE, continued Information about warrants outstanding at September 30, 2007 is summarized below: Exercise Prices Number Outstanding Weighted- Average Remaining Contractual Life(years) Number Exercisable Weighted Average Remaining Contractual Life (years) of Exercisable Warrants $0.01 600,000 1 600,000 1 $0.08 3,300,000 3 300,000 3 $0.10 1,425,750 2 1,325,750 2 $0.11 1,500,000 2 1,500,000 2 $0.12 150,000 2 150,000 2 $0.13 5,500,000 3 3,667,000 2 $0.14 52,138,822 3 52,138,822 3 $0.15 1,000,000 2 1,000,000 2 $0.16 10,000,000 2 10,000,000 2 $0.19 51,538,822 3 51,538,822 3 $0.20 500,000 1 500,000 1 $0.22 500,000 1 500,000 1 $0.24 32,546,250 1 32,546,250 1 $0.35 15,235,000 .1 15,235,000 .1 Total 175,934,644 171,001,644 On February 1, 2007, the Company issued in the aggregate 15,235,000 warrants to purchase common stock of the Company (the “Warrants”) to certain institutional investors and individual accredited investors.The Warrants vested immediately and had an exercise price of $0.35 per share.The Warrants expired on November 1, 2007.On February 1, 2007, an equal number of warrants issued to the same institutional and individual investors and with substantially similar terms expired.The fair value of these warrants was approximately $33,755 and they were recorded as expense on the issue date. Also on February 1, 2007, the Company issued 500,000 warrants to consultants, which vested immediately, and have an exercise price of $0.14.Additionally, the Company issued 100,000 warrants to a consultant, which vest over a period of ten months, and have an exercise price of $0.14.Together, these warrants were valued at $49,068 and expire on December 31, 2009. During the second quarter of 2007, the Company issued 500,000 immediately vesting warrants to consultants with an exercise price of $0.11.These warrants expire on December 31, 2009, and were valued at $19,815.They were charged to expense upon issuance. 6 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note D - STOCK-BASED EXPENSE, continued During the third quarter of 2007, the Company issued 60,750 warrants, which expire on December 31, 2008, to a vendor as payment for professional services rendered.These warrants had an exercise price of $0.10 and were fully vested upon issuance.The fair value of $1,719 was recorded as expense.The Company also issued 300,000 warrants with an exercise price of $0.08 to a former employee as part of a termination agreement.These warrants, which expire after three years, vested immediately and had a fair value of $13,869.This amount was recorded as compensation expense.Two new directors were each awarded 1,500,000 warrants which vest over three years and expire in six years.These warrants have an exercise price of $0.08 and had an aggregate fair market value of $197,374.These warrants will be charged as directors’ fees over the vesting period. The Company also issued warrants in connection with the sale of common stock effective September 7, 2007.Each purchaser of common stock received one warrant exercisable at $0.14 (the “Tranche 1 Warrants”) and one warrant exercisable at $0.19 (the “Tranche 2 Warrants”) for each share of common stock purchased or converted from debt.All these warrants vested immediately, expire three years from the date of issuance, and are subject to call rights based upon the trading value of the Company’s stock.With respect to the Tranche 1 Warrants, if the Company’s stock trades for an amount in excess of $0.17 for thirty (30) consecutive days, then 50% of the warrants may be called by the Company.With respect to the Tranche 2 Warrants, if the Company’s stock trades for an amount in excess of $0.24 for thirty (30) consecutive days, then 50% of the warrants may be called by the Company.The Tranche 1 warrants, if exercised, may result in the issuance of up to 51,538,832 shares of the Company’s common stock, at an exercise price of $0.14 per share, and the Tranche 2 warrants, if exercised, may result in the issuance of up to 51,538,832 shares of Company common stock at an exercise price of $0.19 per share.These warrants were valued at $0.005 each resulting in $515,388 of common stock proceeds being allocated to the fair value of the warrants and credited to equity. Note E – GAIN ON RESTRUCTURING OF ACCOUNTS PAYABLE On March 1, 2007, the Company recorded a gain on accounts payable restructuring of $44,594 pursuant to the agreement made in the third quarter of 2006 deferring some payments until certain conditions were met or eliminating the liability if these conditions did not occur. Note F - PATENTS The Company has acquired a group of patents related to biotechnology and certain machine learning tools used for diagnostic and drug discovery. Legal costs associated with patent acquisitionsand the application process for new patents are also capitalized as patent assets. The Company has recorded as other assets $3,108,500 in patents and patent related costs, net of $877,294 in accumulated amortization, at September 30, 2007. Amortization charged to operations for the nine months ended September 30, 2007 and 2006 was approximately $197,040 in both years.The weighted average amortization period for patents is 14 years.Estimated amortization expense for the next five years is $263,120 per year. Note G – INVESTMENTS On March 27, 2007, the Company and an investment partner formed SVM Capital LLC as an equity investment for purposes of utilizing SVMs as a quantitative investment management technique.The Company owns 42.5% of the membership interests.Accordingly, the investment is presented using the equity method of accounting. Note H – STOCKHOLDERS’ EQUITY In January 2007, the Company issued 100,000 shares of stock for warrants exercised at $0.01 each.Proceeds of $1,000 were recorded in capital stock.In July 2007, the Company increased the number of authorized shares from 200,000,000 to 300,000,000. 7 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note H – STOCKHOLDERS’ EQUITY, continued In July 2007, the Company issued 575,000 shares of common stock valued at $46,000 to a former employee as part of a termination agreement.The Company also issued 400,000 shares of common stock valued at $32,000 as part of a litigation settlement in July 2007. Effective September 7, 2007, the Company issued 31,937,500 shares of restricted common stock in return for $2.55 million in cash.The stock is restricted from resale as the stock has not been registered.Each purchaser of common stock also received one warrant to acquire an equal number of shares at $0.14 and one warrant to acquire an equal number of shares at $0.19.The common shares were valued at $0.07 each and the warrants were valued at $0.005 each for a total of $0.08. The Company also issued 19,601,323 shares of common stock and 7,737,184 shares of Series A Preferred Stock in a conversion of secured debt to equity.The amount of debt converted to common stock and warrants was $1.6 million and the amount of debt converted to Series A Preferred Stock was $594,975.Each share of common stock issued in the conversion was accompanied by one warrant to acquire an equal number of shares of common stock at $0.14 and one warrant to acquire an equal number of shares of common stock at $0.19. Converted Debt Common Stock 19,601,323 Shares Common Stock Warrants @0.14 19,601,323 Common Stock Warrants @$0.19 19,601,323 Common Stock Total Preferred Stock 7,737,184 Shares Term Debt $ 321,911 $ 157,167 11,226 11,226 179,619 142,292 Convertible Debt $ 616,292 $ 220,068 15,719 15,719 251,506 364,786 Promissory Note Payable $ 1,000,000 $ 875,000 62,500 62,500 1,000,000 - Accrued Interest $ 224,878 $ 119,859 8,561 8,561 136,981 87,896 Total Debt $ 2,163,081 1,372,094 98,006 98,006 1,568,106 594,974 Promissory Note Payable Discount Unaccreted $ (269,307 ) $ (235,644 ) (16,832 ) (16,832 ) (269,308 ) - Increase in Equity $ 1,893,774 $ 1,136,450 81,174 81,174 1,298,798 594,974 Series A Preferred Stock The shares of Series A Preferred Stock may be converted into common stock of the Company at any time and from time to time, and without the payment of additional consideration.The Series A Preferred Stock must be converted into common stock of the Company when the trading value of the common stock of the Company exceeds $0.12 per share for a period of 30 consecutive calendar days.The holder of the Series A Preferred Stock has the right to receive dividends, the right to vote on matters presented to the common stockholders, and a preference right in the event of liquidation in an amount equal to $594,975, which is the amount of debt converted, plus any declared but unpaid dividends.The Company has a right to redeem the shares of Series A Preferred stock upon the fifth anniversary of the issue date at a redemption price of $0.08 per share. Note I – LITIGATION SETTLEMENT On June 19, 2007, the Company entered into a settlement agreement (the “Settlement Agreement”) among Bill G. Williams, Shirley K. Williams, and Automated Shrimp Corporation (collectively, the “Defendants”), Stephen Barnhill as Third-Party Defendant, and Baptist Community Services, Tim Holloway, Guadalupe Family Limited Partnership, and Gerald Easterling as Intervenors in connection with the pending litigation styled Health Discovery Corporation v. Williams et al., filed in the District Court of McLennan County, State of Texas, Civil Action File No. 10-04-00012-CV.Pursuant to the terms of the Settlement Agreement, each party agreed to voluntarily dismiss with prejudice any and all claims it has against each and every other party.In consideration for entering into the Settlement Agreement, the Company agreed to issue in the aggregate 400,000 shares of Company common stock valued at $32,000 to the Defendants and pay the defendants an aggregate $10,000. 8 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note J – GOING CONCERN The accompanying financial statements have been prepared in conformity with principles of accounting applicable to a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.Limited revenue has been derived since inception, and the Company has not yet generated sufficient working capital to support its operations.The Company’s ability to continue as a going concern is dependent, among other things, on its ability to control certain costs and obtain new contracts to eventually attain a profitable level of operations. The Company is licensing the technology underlying several of its patents and providing supporting services related to the application of such technology that is resulting in ongoing revenue.The Company has recently raised $2.55 million in cash through a common stock offering and additionally converted $2.2 million of secured debt to equity.Based on these developments, management believes revenue generation will continue, additional licensing agreements will be obtained in the near-term, and non-revenue generating costs will be controlled. Note K – SUBSEQUENT EVENTS AND DEVELOPMENTS On November 1, 2007, warrants to purchase an aggregate of 15,235,000 shares of the Company’s common stock with an exercise price of $0.35 expired. On November 6, 2007, the Company and Dr. Stephen Barnhill, the Company’s Chief Executive Officer, entered into an amendment (the “Amendment”) to Dr. Barnhill’s employment agreement whereby Dr. Barnhill’s salary was increased to $300,000 per year.This increase in salary is effective as of September 7, 2007. The Company also awarded Dr. Barnhill a bonus in the gross amount of $50,000, in recognition of his extraordinary efforts on the Company’s behalf. 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Corporate Overview Our Company is a pattern recognition company that uses advanced mathematical techniques to analyze large amounts of data to uncover patterns that might otherwise be undetectable.Our Company operates primarily in the emerging field of molecular diagnostics where such tools are critical to scientific discovery.Our primary business consists of licensing our intellectual property and working with prospective customers on the development of varied products that utilize pattern recognition tools.We also endeavor to develop our own product line of newly discovered biomarkers and pathways that include human genes and genetic variations, as well as gene, protein, and metabolite expression differences.In drug discovery, biomarkers can help elicit disease targets and pathways and validate mechanisms of drug action.They may also be pharmacodynamic indicators of drug activity, response and toxicity for use in clinical development. We intend to provide pharmaceutical and diagnostic companies with all aspects of all phases of diagnostic and drug discovery, from expert assessment of the clinical dilemma through proper selection and procurement of high quality specimens.We will then apply our proprietary analytical evaluation methods and state-of-the-art computational analysis to derive relevant and accurate clinical data, producing accurate biomarker and pathway discoveries, resulting in patent protection of our biomarker discoveries for future development and commercialization. Events and Developments Effective July 1, 2007, the Company entered into a patent license and settlement agreement with Ciphergen Biosystems, Inc. (“Ciphergen”) in connection with the pending litigation styled Health Discovery Corporation v. Ciphergen Biosystems, Inc. Case No. 07-00285-CRB, before the United States District Court for the Northern District of California (the “Ciphergen Litigation”).In consideration for entering into the Agreement, Ciphergen agreed to pay the Company $600,000 over a two-year period.The patent license and settlement agreement is attached to this Quarterly Report on Form 10-QSB as Exhibit 10.10.For additional details regarding this settlement and the patent license and settlement agreement, see Part II Item I of this Quarterly Report on Form 10-QSB and Exhibit 10.10. Also effective July 1, 2007, the Company relocated its corporate offices to downtown
